DISMISSED; Opinion Filed July 7, 2016.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00021-CV

                         JEREMIAH O'KEEFFE, Appellant
                                     V.
                   NORTHSTAR PROPERTY MANAGEMENT, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-02734-2015

                             MEMORANDUM OPINION
                          Before Justices Myers, Stoddart, and Whitehill
                                   Opinion by Justice Stoddart
       Appellant’s brief in this case is overdue. By postcard dated May 3, 2016, we notified

appellant the time for filing his brief had expired. We directed appellant to file his brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a) (1), 42.3(b) (c).




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
160021F.P05                                         JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JEREMIAH O'KEEFFE, Appellant                         On Appeal from the County Court at Law
                                                     No. 7, Collin County, Texas
No. 05-16-00021-CV         V.                        Trial Court Cause No. 007-02734-2015.
                                                     Opinion delivered by Justice Stoddart.
NORTHSTAR PROPERTY                                   Justices Myers and Whitehill participating.
MANAGEMENT, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee NORTHSTAR PROPERTY MANAGEMENT recover its
costs of this appeal from appellant JEREMIAH O'KEEFFE.


Judgment entered this 7th day of July, 2016.




                                               –2–